237 Ga. 105 (1976)
226 S.E.2d 922
ISAACS
v.
THE STATE.
30807.
Supreme Court of Georgia.
Argued February 9, 1976.
Decided June 22, 1976.
Hill, Jones & Farrington, Bobby L. Hill, for appellant.
Smith, Wiggins, Geer, Brimberry, Hatcher & Cook, Peter Zack Geer, Kenneth L. Hornsby, John R. Irwin, Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Staff Assistant Attorney General, for appellee.
PER CURIAM.
Appellant was convicted by a jury in the Superior Court of Seminole County on six counts of murder and received a death sentence on each count. Only one alleged trial error is urged in this appeal. It is that the "trial court erred in allowing Georgia's unconstitutional death statute to be applied to the appellant, and ... in refusing to declare (the statute) unconstitutional ..."
This case is a companion case to Coleman v. State, 237 Ga. 84, and the facts are reported in the Coleman opinion. The legal issues reviewed in Coleman have been considered in this case, including a review of the sentence. We reach the same determination of these matters that we did in Coleman. Accordingly, we find no basis for reversal of the trial court's judgment in this case.
Judgment affirmed. All the Justices concur, except Gunter and Hill, JJ., who dissent.
HILL, Justice, dissenting.
I must dissent from the imposition of the death penalty for the reasons stated in my dissenting opinion in Coleman v. State, 237 Ga. 84.